HOUGH, District Judge
(dissenting). Whether Mulvey shall be a citizen by virtue of the naturalization complained of seems unimportant — certainly to Mulvey, who has not appeared in this court. The substantial question is by what method shall error in naturalization be corrected ?
It is plain from this record (and undenied) that every piece of evidence presented under this petition was laid before tire court which granted naturalization, and also that the United States was represented at the hearing and then and there objected to Mulvey’s admission. No fraud, in the sense of either suppressing truth or suggesting falsehood, is alleged or argued. There'was no illegality on the part of Mulvey in applying for naturalization to that court, nor in telling the truth (as he did) about his history and movements. The only arguable point arising in or suggested by the naturalization proceeding was whether Mulvey’s residence in this country had been continuous.
Procedure by this independent suit, instead of appeal from the naturalization order, is said to be justified by section 15 of the Naturalization Daw, which authorizes and directs the institution of proceedings demanding the cancellation of certificates of citizenship “on the ground of fraud or on the ground that such certificate was illegally procured.” There is a, plain difference between illegality and irregularity or error. “Illegality” signifies “that which is contrary to the principles of law, and denotes a ‘complete defect in the proceedings.’ ” People v. Kelly, 1 Abb. Prac. N. S. (N. Y.) 437. “Irregularity is want of adherence to some prescribed rule. * * * Illegality is predicable of radical defects only, and signifies that which is contrary *521to the principles of law, as distinguishable from mere rules of procedure.” Ex parte Mooney, 26 W. Va. 40 (53 Am. Rep. 59).1 “Erroneous” connotes merely a mistake in the application of the law or the ascertainment of fact. »
The only purpose of this suit is by a new action wholly independent of the original proceeding to lay the evidence upon which the naturalization judge legally, though'perhaps erroneously, acted before another trial court in order to correct an alleged error in applying the law to admitted facts. Complainant’s position is perhaps best shown by one phrase in the record where counsel (perhaps inadvertently) declared that Mulvey’s certificate had been “illegally granted.”' It may have been erroneously granted, but the grant was not illegal, for such is not the effect of error in the exercise of lawful jurisdiction. “A judgment cannot be unlawful, unless that judgment be an absolute nullity; and it is not a nullity if the court has general jurisdiction of the subject, although it should be erroneous.” Per Marshall, C. J., Ex parte Watkins, 3 Pet. at 203, 7 L. Ed. 650.
The question whether the statute referred to requires, or even excuses, the correction of error by a new suit, is I think a matter of considerable importance. The nature of naturalization proceedings in the United States has never been doubtful. The statutory method of acquiring citizenship has varied only in detail during the last century. In Spratt v. Spratt, 4 Pet. 393, 7 L. Ed. 897, Marshall, C. J., pointed out that the statutes—
“submit tlie decision on the right oí aliens to admission as citizens to courts of record. They are to receive testimony, to compare it with the law, and i.o judge on both law and fact. This judgment is entered on record as the judgment of the court. It seems to us, if it be in legal form, to close all inquiry, and, like every other judgment, to be complete evidence of its own validity.’’
In Mutual Benefit, etc., Co. v. Tisdale, 91 U. S. 245, 23 L. Ed. 314, Hunt, J., said that the certificate of citizenship “is against all the world a judgment of citizenship.” 2
There was no difficulty in reviewing this naturalization order by an appeal as from a chancery decree. This has been done in this court in United States v. Cohen, 179 Fed. 834, 103 C. C. A. 28, 29 L. R. A. (N. S.) 829; United States v. Poslusny, 179 Fed. 836, 103 C. C. A. 324; United States v. Balsara, 180 Fed. 694, 103 C. C. A. 660; and Yunghauss v. United States, 218 Fed. 168, 134 C. C. A. 67. These cases *522indicate that we have declined to follow United States v. Dolla, 177 Fed. 101, 100 C. C. A. 521, and United States v. Neugebauer, 221 Fed. 938, 137 C. C. A. 508. The word “case,” in section 128, Judicial Code (Act March 3, 1911, c. 231, 36 Stat. 1133 [Comp. St. 1913, § 1120]), is not used in so narrow a sense as to deprive this court of the duty of reviewing a final order in so serious a matter as citizenship. Therefore is cannot be contended that no remedy other than this original suit existed, which is the case in those circuits where the Dolía and Neugebauer decisions are in force.
Since, therefore, Mulvey’s certificate was neither illegally procured nor granted, and since there was no fraud, it is clear to me that the statute by which it is sought to justify this petition does not cover the mere correction of error or irregularity. The statute finds its application to cases where the record of naturalization is fair, where no appeal upon that record would unfold to- the appellate court any error,, irregularity, or mistake, with the result that it is only by new matter and a new record that relief can be obtained.
There is nothing in Johannessen v. United States, 225 U. S. 227, at page 237, 32 Sup. Ct. 613, at page 615 (56 L. Ed. 1066), to contradict these views. Indeed, such a proceeding as this was expressly excluded from consideration when Pitney, J., said:
“What may be the effect of a judgment allowing naturalization in a case where the government has appeared and litigated the matter does not now concern us.”
The majority decision herein gives to the United States (but not to the applicant) a choice .of two methods of .correcting errors in naturalization : It may- either appeal direct or bring an action such as this, •wherein it is sought (in effect) to reverse one decree by the entry of .another, oftentimes in the same court. A more disorderly and unde•sirable practice I cannot imagine, and I believe it also to be unjustifiable, because section 15 of the act authorizes suits of this kind only for fraud and illegality, and not for the correction of error.

 This definition of illegality comes from Tidd’s Practice, and has been adopted or favored in Ex parte Sewartz, 2 Tex. App. 74; Barton v. Saunders, 16 Or. 51, 16 Pac. 921, 8 Am. St. Rep. 261; Ex parte Gibson, 31 Cal. 619, 91 Am. Dec. 546; and Bronk v. State, 43 Fla. 461, 31 South. 248, 99 Am. St. Rep. 119, where many other cases are cited. See also Thompson v. Doty, 72 Ind. 336; People v. Liscomb, 60 N. Y. 559, 19 Am. Rep. 211.


 To the same effect see Campbell v. Gordon, 6 Cranch, 176, 3 L. Ed. 190; Ex parte Gregg, 2 Curtis, 98 Fed. Cas. No. 3,380; In re Coleman, 15 Blatch. 406, Fed. Cas. No. 2,980; Pintsch, etc., Co. v. Bergin (C. C.) 84 Fed. 140; McCarthy v. Marsh, 5 N. Y. 279; People v. Snyder, 41 N. Y. 397; State v. Hoeilinger, 35 Wis. 400; State v. Macdonald, 24 Minn. 58. And for a review of the matter in an independent suit to annul a certificate of naturalization on the ground of fraud, see United States v. Norsch (C. C.) 42 Fed. 417.